Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-24 and 29-30 have been amended and claims  25, 27-28 and 31-42 are canceled. Claims 43-45 have been newly added and currently claims 21-24, 26, 29-30, and 43-45 are under examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 26, 29, and 43-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaustein , US6546585.
Regarding claim 21, Blaustein discloses a replaceable head including a housing defining a receiving volume (Fig 2);

    PNG
    media_image1.png
    437
    981
    media_image1.png
    Greyscale
 a handle including a protruding portion and a skin portion (Fig 2 wherein handle portion has a protrusion 40 and 1:18-25 ) , 
    PNG
    media_image2.png
    397
    875
    media_image2.png
    Greyscale
 the protruding portion extending away from the skin portion (Fig 2); and a locking mechanism including the receiving volume of the replaceable head and the protruding portion of the handle (Fig 3B), with the protruding portion of the handle including a moveable section flexible into detachable click-lock engagement with the receiving volume of the housing of the replaceable head in an orientation in which the housing of the replaceable head circumscribe the protruding portion of the handle. (operation of the fixing the brush head to the handle , Figs 1 and 3B)

    PNG
    media_image3.png
    404
    832
    media_image3.png
    Greyscale

Regarding claim 22,  Blaustein discloses each and every limitation set forth in claim 21. Furthermore, Blaustein discloses the housing defines at least one indentation along the receiving volume , the movable section of the protruding portion of the handle includes a corresponding at least one rib , and the at least one rib is flexible into detachable click-lock engagement with the at least one indentation  defined by the housing along the receiving volume of the replaceable head.   (portion 19 has been interpreted as an indentation while portion 46 has been interpreted as the rib , Figs 1-2 )
Regarding claim 23, Blaustein discloses each and every limitation set forth in claim 22. Furthermore, Blaustein discloses the locking mechanism prevents rotation of the replaceable head about the handle when the handle is in detachable click-lock engagement with the receiving opening of the housing of the replaceable head.  (Fig 1)
Regarding claim 24,  Blaustein discloses each and every limitation set forth in claim 21. Furthermore, Blaustein  discloses the movable section of the protruding portion of the handle includes at least one post (portion 46, Fig 2), the housing defines a corresponding at least one recess along the receiving volume (recess defined by portion 19, Fig 2), and the at least one post is movable into snap engagement with the at least one recess when the receiving volume of the replaceable head receives the protruding portion of the handle to detachably click-lock the replaceable head to the handle.  (Fig 1)
Regarding claim 26, Blaustein discloses each and every limitation set forth in claim 21. Furthermore, Blaustein discloses the toothbrush is a manual toothbrush. (Fig 1)
Regarding claim 29, Blaustein discloses each and every limitation set forth in claim 21. Furthermore, Blaustein discloses with protruding portion of the handle in detachable click-lock engagement with the receiving volume of the housing using the locking mechanism, an outer surface of the replaceable head is in edge to edge abutting contact with an outer surface of the skin portion.  (Fig 1)
Regarding claim 43, Blaustein discloses each and every limitation set forth in claim 21. Furthermore, Blaustein  discloses the edge to edge abutting contact between the outer surface of the (Fig 4) 
Regarding claim 44, Blaustein discloses each and every limitation set forth in claim 21. Furthermore, Blaustein  discloses the edge to edge abutting contact is continuous about the housing of the replaceable head.  (Fig 1)
Regarding claim 45, Blaustein discloses each and every limitation set forth in claim 21. Furthermore, Blaustein discloses the edge to edge abutting contact between the outer surface of the replaceable head and the outer surface of the skin portion of the handle is continuous along an elongated two dimensional shape.  (Figs 3B and 4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 30-32, 38, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaustein , US6546585 in view of McNab, US1899242.
Regarding claim 30, Blaustein discloses each and every limitation set forth in claim 21. However, Blaustein does not disclose the handle includes a mounting surface for releasably mounting the toothbrush to a vertical surface exterior to the toothbrush. 
McNab teaches a skin 14 over the handle portion of a toothbrush having a mounting surface for mounting the toothbrush to a surface exterior to the toothbrush . (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified handle portion disclosed by Blaustein to have further 
Wherein the mounting surface disclosed by Blaustein in view of McNab would be capable of being removed from the exterior surface and mounted to another exterior surface.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723